1 So. 3d 386 (2009)
Mark Jeremiah WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-3085.
District Court of Appeal of Florida, Second District.
February 4, 2009.
James Marion Moorman, Public Defender, and Pamela H. Izakowitz, Assistant Public Defender, Bartow, for Appellant.
*387 Bill McCollum, Attorney General, Tallahassee, and Ha Thu Dao, Assistant Attorney General, Tampa, for Appellee.
LaROSE, Judge.
Mark Jeremiah White appeals his judgment and sentence and the denial of his motion for postconviction relief. We affirm the judgment and sentence. We dismiss the appeal of the denial of his postconviction motion because Mr. White did not file a notice of appeal of that order.
Affirmed in part and dismissed in part.
DAVIS and KHOUZAM, JJ., Concur.